DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz et al. (US 2014/0375411 A1).
In regards to claim 1, Scholz discloses, in figure 6, a magnetic component (Fig. 6), comprising: a winding (5a), formed by winding a coil (1), and having a first penetration portion at a middle portion of the winding (middle portion of coil 1; par 0039, 0060); a first magnetic core (4b), disposed at a side of the winding (par 0059), wherein a first insulating support portion (7a, 7b, 6b; Par 0039) is disposed between the first magnetic core (4b) and the winding (1); and a circuit component (8, 5b, 5c), located within the first penetration portion (middle portion of coil 1) and electrically connected with the winding (1; Par 0039, 0060).
In regards to claim 10, Scholz discloses, in figure 6, the magnetic component according to claim 1, wherein the winding (coil 1) has a first end (8) and a second end (last end of coil 1), which are located within the first penetration portion (middle portion of coil 1) and both electrically connected with the circuit component (Par 0039).
In regards to claim 16, Scholz discloses, in figure 6, the magnetic component according to claim 1, wherein the coil is an enameled wire or a three-layered insulated wire (Par 0005, 0022).
In regards to claim 17, Scholz discloses, in figure 6, the magnetic component according to claim 1, wherein the coil is an enameled wire with an insulating layer (par 0022).
In regards to claim 18, Scholz discloses, in figure 5a, 5b, the magnetic component according to claim 1, wherein the circuit component comprises a printed circuit board (9) and capacitors (Par 0031, 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (US 2014/0375411 A1) in view of Terao et al. (US 2010/0315038 A1).
In regards to claim 19, Scholz disclose the magnetic component according to claim 1, but does not disclose a wireless power-transferring device, comprising: 151 803034CN01 -USa transmitting pad and a receiving pad, 
However, Terao disclose, in figure 1, a wireless power-transferring device (10), comprising:151 803034CN01 -US a transmitting pad (11) and a receiving pad (51), wherein at least one of the transmitting pad (11) and the receiving pad (51, par 0011) comprises the magnetic component (Fig 6 as discussed by Scholz) according to claim 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholz to incorporate the teachings of Terao by including A wireless power-transferring device, comprising:151 803034CN01 -US a transmitting pad and a receiving pad, wherein at least one of the transmitting pad and the receiving pad comprises the magnetic component according to claim 1 in order to precisely detect receiving coil position to refine optimum coil position and greatly improve power transmission efficiency (Terao, Par 0021).
In regards to claim 20, Scholz in view of Terao disclose the wireless power-transferring device according to claim 19. Terao further disclose, in figure 1, wherein each of the transmitting pad (11) and the receiving pad (51) comprises a housing (Par 0011) for accommodating the magnetic component (Fig. 6 as discussed by Scholz). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholz to incorporate the teachings of Terao by including wherein each of the transmitting pad and the receiving pad comprises a housing for accommodating the magnetic component in order to precisely detect receiving coil position to refine optimum coil position and greatly improve power transmission efficiency (Terao, Par 0021).
Allowable Subject Matter
Claims 2-9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eom et al. (US 2015/0130575 A1) is considered pertinent art as shown in Fig. 16.
Yang et al. (US 2017/0178792 A1) is considered pertinent art as shown in Fig. 2A.
Hung et al. (US 2019/0122814 A1) is considered pertinent art as shown in Fig. 2.
Ichikawa et al. (US 2004/0108929 A1) is considered pertinent as shown in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALEX W LAM/               Examiner, Art Unit 2842                     
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842